                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Northern Division)

DAVID J. BOSHEA                              *
                                             *
       Plaintiff,                            *
                                             *       Case No. 1:21-CV-00309-ELH
v.                                           *
                                             *
COMPASS MARKETING, INC.                      *
                                             *
       Defendant.                            *
                                             *
*      *         *    *       *       *      *       *       *      *       *       *       *

                                             ORDER

       Upon consideration of the Defendant’s Motion for Leave to File an Amended Answer to

Plaintiffs’ Complaint and Leave to File a Counterclaim, and any opposition thereto, it is this

_____ day of ________, 2021 hereby

       ORDERED that the Motion is granted, and further

       ORDERED that, consistent with Local Rule 6(a), the Amended Answer attached as

Exhibit 1 to Defendant’s Motion is hereby filed and is an operative pleading, and further

       ORDERED that, consistent with Local Rule 6(a), the Counterclaim and Third Party

Complaint attached Exhibit 3 to Defendant’s Motion is hereby filed and is an operative pleading,

and further

       ORDERED that, consistent with Local Rule 6(a), both the Amended Answer and the

Counterclaim and Third Party Complaint shall be deemed to have been served on the same date

as this Order.

                                             ________________________________________
                                             Judge




                                                 5
